DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 03/17/2022.  

Response to Arguments

Applicant's arguments/remarks filed on 03/17/2022 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-5, 8-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (U.S. Pub. 20120094608) in view of Yamada (U.S. Pub. 20130260741). 

Regarding claim 1 Shi disclose a method comprising: 
receiving, by a user device, measurement configuration information, the measurement configuration information comprising para. 9, “the present invention provides a method for reporting a measurement result of carrier aggregation”: 
an indication of a plurality of frequencies at which measurements are to be performed para. 11, Fig. 2, “The method for reporting the measurement result in carrier aggregation according to the present invention comprises: a user equipment reporting a measurement report which carries measurement results of part of or all of component carriers in a same carrier-aggregation cell”; and 
a first parameter para. 4, “The network instructs the UE to perform measurement by sending a measurement control message to the UE, wherein the measurement control message comprises: a measurement object ("MO" for short), the MO being a frequency of the LTE; a measurement report configuration (report ;  
in response to the first parameter having a first value para. 5, “an A1 event, where the entry condition of the measurement event is that the signal quality of the serving cell exceeds a predetermined threshold”, perform measurements at the indicated plurality of frequencies, including at least one inter-frequency measurement at a frequency that is not within an active bandwidth part of the user device via use of a measurement gap para. 92, “measurement task 5 (identified by MID5): all of the signal intensities on respective component carriers of the serving cell in the working carrier set on the frequency band 1 are lower than a predetermined threshold 1, and all of signal intensities on respective component carriers of a certain neighboring carrier-aggregation cell in a component carrier set on a certain frequency band are higher than a predetermined threshold 2”; and 
in response to the first parameter having a second value para. 5, “an A2 event, where the entry condition of the measurement event is that the signal quality of the serving cell is lower than the predetermined threshold”. 
Shi does not specifically disclose perform only one or more intra-frequency measurements at frequencies that are within the active bandwidth part of the user device without using a measurement gap. However Yamada teaches, para. 89, “The user equipment (UE) 204 may perform measurements on the frequencies and radio access technologies (RATs) indicated in the measurement configuration 250 if a 
Shi and Yamada are analogous because they pertain to the field of wireless communication and, more specifically, to measurement configuration parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada in the system of Shi to be able to perform specific measurements that do not require to be perform during measurement gaps. The motivation for doing so would have been to report measurement results that are triggered by events that occur and are needed during downlink or uplink scheduling.
Regarding claim 2 Shi disclose, wherein the measurement configuration information comprises a second parameter that indicates whether or not the user device should perform a measurement of a frequency within a bandwidth part of a non-activated secondary cell para. 71-73, “measurement task 3 (identified by MID3): the signal on the component carrier CC3 of the serving cell exceeds the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by non-working carriers in the serving cell on the frequency band 1”, 
wherein the performing further comprises performing, by the user device, a measurement of a frequency within a bandwidth part of a non-activated secondary cell if the second parameter indicates that the user device should perform a measurement of a frequency within a bandwidth part of a non-activated secondary cell para. 88-91, “measurement task 3 (identified by MID3): a signal .
Regarding claim 3 Shi disclose, wherein the first parameter and the second parameter are part of a combined parameter para. 71-74, “The measurement object in the present measurement task is a component carrier set of one or more neighbouring carrier-aggregation cells on one or more frequency bands, and in the present embodiment specifically comprises: a component carrier set of the neighbouring cell 1 on the frequency band 1 which includes the component carrier CC1 and the component carrier CC2”.  
Regarding claim 4 the limitations of claim 4 are rejected in the same manner as analyzed above with respect to claim 1.
 Regarding claim 5 Shi disclose, wherein the measurements comprise one or more of measurements of: a block error rate, a transmit power, a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a signal to interference and noise ratio (SINR) para. 7, “As to the measurement of the measurement objects, different measurement quantities are measured in different systems. All of them reflect the signal quality or signal intensity of a cell. In the LTE, what is measured by the UE is Reference Signal Received Power ("RSRP" for short, .  
 Regarding claim 8 Shi disclose, wherein the measurement configuration information comprises a measurement object providing the indication of a plurality of frequencies at which measurements are to be performed para. 13, “wherein the measurement configuration carries one or more measurement tasks, a measurement object of each measurement task is a component carrier or component carrier set of one or more carrier-aggregation cells that are serving cell and/or neighboring cell of the user equipment”.  Preliminary Amendment Under 37 C.F.R. § 1.115Page 5Application Number: NewDocket No.: 0007-370001-104139-US-PCTFiling Date: May 14, 2020 
 Regarding claim 9 Shi disclose, comprising receiving Radio Resource Control layer signaling comprising the measurement configuration information para. 38, “the UE through the measurement configuration (specifically can be contained in RRC connection reconfiguration signaling)”.  
 Regarding claim 10 Shi disclose, comprising: performing filtering of measurement results made the active bandwidth part of the user device using a filter para. 71-73, “measurement task 1 (identified by MID1): signal intensities on the component carriers CC1 and CC2 of the serving cell both exceed a predetermined threshold, i.e. all the signal intensities on respective component carriers of the serving cell in the working carrier set on the frequency band 1 exceed the predetermined threshold”; and 
in response to a change in the active bandwidth part of the user device to a new active bandwidth part of the user device, performing at least one of:  resetting the filter; and filtering new measurement results made within the new active bandwidth part of the user device using the filter para. 71-73, “measurement task 3 (identified by MID3): the signal on the component carrier CC3 of the serving cell exceeds the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by non-working carriers in the serving cell on the frequency band 1”.  
Regarding claim 11 Shi disclose, comprising: associating a filter with each of a plurality bandwidth parts for the filtering of measurement results made within the bandwidth part para. 71-73, and 88-93, “measurement tasks 1 – 4” different parameters for different situations; 
in response to one of the plurality bandwidth parts becoming active, activating the filter associated with that bandwidth part para. 71-73, “The measurement object in the present measurement task is a component carrier set formed by the working carriers in the serving cell on the frequency band 1”; and 
in response to one of the plurality bandwidth parts becoming non active, deactivating the filter associated with that non-active bandwidth part para. 71-73, “The measurement object in the present measurement task is a component carrier set formed by non-working carriers in the serving cell on the frequency band 1”.
 claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 4.
Claim 17 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 18 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 4.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471